421 F.2d 1407
Joyce Marie MOORE et al., Plaintiffs-Appellees,v.TANGIPAHOA PARISH SCHOOL BOARD et al.,Defendants-Appellants, Joseph Durham, a minor, byMax Durham, Jr., his father and nextfriend, et al., Intervenors-Appellants.
No. 28574.
United States Court of Appeals, Fifth Circuit.
Dec. 30, 1969.

John D. Kopfler, Trial Atty., Hammond, La., Jack P. F. Gremillion, Atty. Gen. of La., Baton Rouge, La., Leonard E. Yokum, Asst. Dist. Atty., Parish of Tangipahoa, Amite, La., for defendants-appellants.
A. P. Tureaud, New Orleans, La., Norman J. Chachkin, New York City, for plaintiffs-appellees.
Before BROWN, Chief Judge, and MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
In this school desegregation case the school board appellant has moved to dismiss the appeal.  The private intervenor-appellants have joined in this motion.  The private plaintiffs also join stating their belief that the District Court's order has established a unitary school system.  On these motions and without passing on whether the plan implemented by the District Court does in fact meet the requirements of Alexander v. Holmes County Board of Education, 1969, 396 U.S. 19, 90 S. Ct. 29, 24 L. Ed. 2d 19 and Singleton v. Jackson Municipal Separate School District (and consolidated cases en banc), 419 F.2d 1211 (December 1, 1969) we grant the motion to dismiss the appeal.